UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6466



JAMES STUCKEY,

                                           Petitioner - Appellant,

          versus


PAUL KIRBY, Warden, Northern Regional Jail &
Correctional Facility,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-98-122-1)


Submitted:   September 26, 2000           Decided:   April 20, 2001


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Stuckey, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn Ellen
Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charles-
ton, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Stuckey appeals the district court’s order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.    Stuckey v. Kirby, No. CA-98-122-1 (N.D.W. Va.

Mar. 21, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2